The judgment herein was affirmed on a former day of this term, the statement of facts not being considered, because filed in vacation, without the necessary order having been entered therefor. The motion for rehearing discloses that, such order has been entered in trial court nunc pro tunc, and after affirmance. The trial court is without jurisdiction to enter such an order pending appeal. When jurisdiction of this court attaches to appeals, trial courts lose all jurisdiction over such cases, except to substitute the record or some portion thereof where such record or a part thereof has been "lost or destroyed." Code Crim. Proc., art. 849. An order for ten days after term of court closes in which to file statement of facts is not within the terms "lost or destroyed."
The rehearing is refused.
Rehearing refused.
Judges all present and concurring.
          ON MOTION FOR RECONSIDERATION AND REHEARING.